DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.

 Response to Amendment
Applicant’s response filed 04 March 2022 has been received and entered.  Claims 1 and 14 have been amended, claims 18-19 have been added and claims 2-13 and 15-17 have been canceled.  Claims 1, 14 and 18-19 are currently pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.


Election/Restrictions
Applicant is reminded of the election of SEQ ID NO:5 for the FGF21 variant in the reply filed 09 June 2021.  
Newly submitted claims 18-19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 18-19 are directed to a method of treatment using a protein which is distinct from that of the elected embodiment of SEQ ID NO:5.  If the claims had been presented at the time of the original restriction, the claims would have been properly restricted as being directed to a distinct method because the proteins of SEQ ID NO:4 and SEQ ID NO:5 do not share a common structure which provides for a common function and the methods utilize different proteins.  The inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs because the two methods use different proteins which are not obvious over each other and have different structures.  Additionally, there would be a serious burden of search and examination because the search queries for the two inventions would be distinct and not co-extensive.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-19 are withdrawn from consideration 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Boettcher et al. (US Pat. No. 9,006,400) in view of Singhania et al. (HIV/AIDS – Research and Palliative Care  3:  135-143, 2011) for the reasons of record in the previous Office actions.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

Boettcher et al. disclose an FGF21 variant which has the amino acid sequence of SEQ ID NO:5 (see SEQ ID NO:11 of Boettcher et al.).  This FGF21 variant is fused to an Fc as a fusion protein which has the amino acid sequence of SEQ ID NO:5.  Boettcher et al. also teach conjugation of the FGF21 variant to PEG (see columns 34-35).  Boettcher et al. also teaches that the FGF21 variant may be used to treat dyslipidemia (see at least column 2, line 57). Boettcher et al. does not teach the use of the FGF21 variant for treating HIV-HAART induced partial lipodystrophy. 
Singhania et al. teach that HIV patients receiving antiretroviral therapy can experience HIV-associated lipodystrophy.  HIV-HAART induced partial lipodystrophy is a condition in which patients taking antiretroviral agents for HIV develop lipodystrophy syndrome. This syndrome includes dyslipidaemia associated with insulin resistance.  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to employ the FGF21 variant of Boettcher et al. in a method of treating HIV-HAART induced partial lipodystrophy because Boettcher et al. teach its application in the treatment of dyslipidemia and HIV-HAART lipodystrophy syndrome includes dyslipidemia associated with insulin resistance. One would have a reasonable expectation of success because the FGF21 variants of Boettcher et al. treat conditions of insulin resistance as well as dyslipidaemia and therefore, one would expect success in treating HIV-HAART induced partial lipodystrophy, absent evidence to the contrary.

Response to Arguments
	Applicant argues at page 5 of the response that neither Boettcher et al. nor Singhania et al. teach the selection of the specific FGF21 protein variant Fc Fusion protein V103 or V101 for treating the specific disorder HIV-HAART induced partial 
	Applicant’s arguments have been fully considered, but are not found persuasive.  Boettcher et al. clearly identify the FGF21 variant of SEQ ID NO:11 as an FGF21 molecule with desirable properties as this protein was the subject of the issued patent (see claim 2 of ‘400) as were Fc fusions with this variant (see claim 3). One of ordinary skill in the art at the time of the instant invention would clearly select the preferred embodiment of FGF21 variant especially because this variant is the patented product of the claims.  Additionally, Boettcher et al. clearly teach that the FGF21 variants are useful for treating conditions of dyslipidemia (see column 2, line 57, column 4, line 22, column 20, line 34, column 44, line 34) as well as teaching that biologically active variants are defined as possessing an activity of the wild-type FGF21 protein which includes reducing lipid levels in liver (see column 18, lines 29-46).  Boettcher et al. in ‘400 further define dyslipidemia at column 21, lines 42-47 as being a disorder of lipoprotein metabolism and may be manifested by elevation of the total cholesterol, low-density lipoprotein (LDL), cholesterol and triglyceride concentrations and a decrease in high-density lipoprotein (HDL) cholesterol concentration in the blood.  Boettcher et al. does not specifically identify HIV-HAART induced partial lipodystrophy as a condition to be treated, but Boettcher et al. clearly teaches use of the FGF21 variant of SEQ ID NO:11 for treating dyslipidemia.  Singhania et al. teach that HIV patients receiving antiretroviral therapy can experience HIV-associated lipodystrophy.  HIV-HAART induced partial lipodystrophy is a condition in which patients taking antiretroviral agents 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues at the bottom of page 5 of the response that one skilled in the art before the effective filing date of the claimed invention would not have had a reasonable expectation of success in using the claimed FGF21 protein variant Fc fusion proteins to treat HIV-HAART induced partial lipodystrophy because HIV-HAART induced partial lipodystrophy is a complex, multifactorial syndrome.  Applicant cites Singhania et al. regarding elements of the HIV-HAART syndrome, including that “lipodystrophy is not a single process but rather a condition whose expression is of 
Applicant’s arguments have been fully considered, but are not found persuasive.  While it is clear that HIV-HAART induced partial lipodystrophy is a complex, multifactorial syndrome, Singhania et al. also make clear that “[t]reatment of dyslipidemia and alterations in glucose metabolism is the same as in non-HIV-infected individuals” (see abstract).  Boettcher et al. clearly teach that the FGF21 variants are useful for treating conditions of dyslipidemia (see column 2, line 57, column 4, line 22, column 20, line 34, column 44, line 34) as well as teaching that biologically active variants are defined as possessing an activity of the wild-type FGF21 protein which includes reducing lipid levels in liver (see column 18, lines 29-46).  One of ordinary skill would have a reasonable expectation of success in administering the FGF21 variant of Boettcher et al. to treat dyslipidemia in any subject with dyslipidemia including subjects with HIV-HAART induced partial lipodystrophy because Singhania et al. make clear that “[t]reatment of dyslipidemia and alterations in glucose metabolism is the same as in non-HIV-infected individuals” (see Singhania et al., abstract).  While the factors involved in the development of the condition/syndrome may be in question, the physiological manifestation of dyslipidemia would be expected to be treated by reducing lipid levels, which the FGF21 variant of Boettcher et al. has been shown to do in subjects with dyslipidemia.  There is no evidence of record to suggest that the FGF21 variant of Boettcher et al. would not have the same physiological effect in subjects with HIV-HAART induced partial lipodystrophy and the teaching of Singhania et al. supports this conclusion.
	Applicant further points out that Examples 3-5 of the instant application specifically demonstrate the efficacy of the FGF21 protein variant Fc fusion proteins V101 and V103 in various models of lipodystrophy including models of HIV-HAART induced partial lipodystrophy.  The examples in the instant specification are noted, however, an actual reduction to practice of the claimed invention does not negate the 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647